         Case 3:20-cv-00595-SDD-SDJ       Document 39    07/20/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

BRADFORD SKINNER                                                     CIVIL ACTION

VERSUS                                                              20-595-SDD-SDJ

SID J. GAUTREAUX, III, ET AL.

                                         RULING

        This matter is before the Court on the Motion to Dismiss1 filed by Defendants,

Sheriff’s Deputy Demarcus Braxton (“Braxton”), East Baton Rouge Sheriff Sid J.

Gautreaux (“Gautreaux”), and Sheriff’s Deputy Rudolph Hyde (“Hyde”) (“the Sheriff

Defendants”). Plaintiff Bradford Skinner (“Plaintiff”) filed an Opposition,2 to which the

Sheriff Defendants filed a Reply.3 For the following reasons, the Sheriff Defendants’

Motion4 shall be granted in part and deferred in part.

I.      BACKGROUND

        This is an excessive force case. Plaintiff was an inmate at the East Baton Rouge

Work Release facility in April 2020.5 Defendant Louisiana Workforce, LLC runs that

facility.6 Plaintiff worked at assigned locations such as a Wendy’s restaurant and

Cou’Yon’s BBQ.7 Plaintiff alleges that on April 3, 2020, while in the East Baton Rouge

Work Release facility, he requested medical attention because he was concerned that he

had contracted COVID-19; he was given ingredients to make tea, but no medical care.8



1
  Rec. Doc. No. 27.
2
  Rec. Doc. No. 28.
3
  Rec. Doc. No. 33.
4
  Rec. Doc. No. 27.
5
  Rec. Doc. No. 19, p. 1.
6
  Id. at 2–3.
7
  Id. at 4.
8
  Id.


67604
        Case 3:20-cv-00595-SDD-SDJ               Document 39        07/20/21 Page 2 of 14




The following day while in the facility, he requested medical attention again, and his

request was denied.9 Deputies Braxton and Hyde responded from East Baton Rouge

Parish Prison with Luther Martin (“Martin”), a Louisiana Workforce, LLC employee,

providing assistance.10 According to Plaintiff, Martin handcuffed Plaintiff, then Braxton

maced Plaintiff in the face, and then Braxton forcibly bent Plaintiff over a railing until he

lost consciousness, in that order.11 Plaintiff admits in his Opposition that prior to being

maced, he was coughing and spitting at the officers.12 After Plaintiff lost consciousness,

the officers grabbed Plaintiff’s legs and arms and carried him away.13 Braxton authored a

disciplinary report charging Plaintiff with “Aggravated Disobedience.”14

        Plaintiff asserts the following claims against all Defendants: an excessive force

claim under the Fourth or Eighth Amendment, as appropriate; a claim for the violation of

Article I, Section 5 of the Louisiana Constitution; and state law claims for assault and

battery.15 Plaintiff asserts a claim for municipal liability under Monell,16 a failure to train

and supervise claim, and a claim for vicarious liability against Sheriff Gautreaux and

Louisiana Workforce, LLC.17 Plaintiff seeks declaratory relief, compensatory damages,

special damages, costs and attorney’s fees.18 The Sheriff Defendants assert qualified

immunity.




9
  Id.
10
   Id. at 5.
11
   Id. at 4–8.
12
   Rec. Doc. No. 28, p. 8.
13
   Rec. Doc. No. 19, p. 10.
14
   Id. at 11.
15
   Id. at 12–13.
16
   Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978).
17
   Rec. Doc. No. 19, p. 13–14.
18
   Id. at 14.


67604
         Case 3:20-cv-00595-SDD-SDJ               Document 39         07/20/21 Page 3 of 14




II.     LAW AND ANALYSIS

        A.      Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”19 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”20 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”21

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”22 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”23 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”24 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has




19
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
20
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
21
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007)).
22
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted)
(hereinafter Twombly).
23
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(internal citations omitted) (hereinafter “Iqbal”).
24
   Id.


67604
         Case 3:20-cv-00595-SDD-SDJ                 Document 39         07/20/21 Page 4 of 14




acted unlawfully.”25 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”26 On a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.”27

        The Court finds it necessary to succinctly state what it will and will not consider in

resolving this Motion. First, the Court will not consider the alleged video of the incident.

The Court will, however, view the purported images from the video that are incorporated

into the First Amended Complaint.

        Second, the Sheriff Defendants urge the Court to consider the disciplinary report

that Braxton prepared after the encounter with Plaintiff.28 The Sheriff Defendants correctly

note that the Court may consider it because Plaintiff references it in his First Amended

Complaint.29 However, the Sheriff Defendants introduce the disciplinary report in order to

disprove Plaintiff’s rendition of the facts.30 At this stage, where Plaintiff’s allegations are

taken as true, the Sheriff Defendants’ evidence that tends to discredit those allegations

should not be considered. This is especially true where, as here, it would require weighing

the Sheriff Defendants’ rendition of what occurred against Plaintiff’s.




25
   Id.
26
   Taha v. William Marsh Rice Univ., 2012 WL 1576099 at *2 (S.D. Tex. 2012) (quoting Southland Sec.
Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
27
   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
28
   Rec. Doc. No. 27-1, p. 6.
29
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
30
   Rec. Doc. No. 27-1, p. 6. “Plaintiff’s allegations in his Complaint omit key facts that are set forth in the
East Baton Rouge Prison Disciplinary Report prepared by Demarcus Braxton and approved by Rudolph
Hyde as his supervisor.”


67604
        Case 3:20-cv-00595-SDD-SDJ               Document 39        07/20/21 Page 5 of 14




        Third, “‘it is axiomatic that the complaint may not be amended by briefs in

opposition to a motion to dismiss.’”31 Therefore, the Court will not consider Plaintiff’s

bystander liability claim against Hyde which is not pled in the original Complaint or the

First Amended Complaint.

        Finally, Plaintiff proffers a timeline in his Opposition that cites the First Amended

Complaint and the disciplinary report.32 This timeline differs from the one Plaintiff pleads

in the First Amended Complaint in one critical way: in between Plaintiff being handcuffed

and Plaintiff being maced, Plaintiff now admits that he was coughing and spitting at

people.33 This admission casts a large shadow over the above axiom because, on the

one hand, Plaintiff cannot amend his First Amended Complaint via his Opposition, but,

on the other hand, this admission is germane to the qualified immunity defense asserted

by the Sheriff Defendants.

        The Court will assume for the purposes of this Motion that Plaintiff was coughing

and spitting at people before being maced. Qualified immunity is more than immunity from

liability—it is immunity from suit.34 As such, it should be decided at the earliest possible

stage of the litigation.35 Although Plaintiff’s admission regarding coughing and spitting is

not in the First Amended Complaint, its importance, combined with the Supreme Court’s

instruction that entitlement to qualified immunity must be decided posthaste, convinces

the Court that the admission should be considered now.




31
   Roebuck v. Dothan Sec., Inc., 515 F. App'x 275, 280 (5th Cir. 2013) (quoting Car Carriers, Inc. v. Ford
Motor Co., 745 F.2d 1101, 1107 (7th Cir.1984)).
32
   Rec. Doc. No. 28, p. 7.
33
   Id.
34
   Hunter v. Bryant, 502 U.S. 224, 226, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991).
35
   Id.


67604
         Case 3:20-cv-00595-SDD-SDJ               Document 39         07/20/21 Page 6 of 14




        Plaintiff does not object to the dismissal of the constitutional claims against Sheriff

Gautreaux.36 Plaintiff retains him in this lawsuit only for respondeat superior liability for

the state law claims.37 Because the Court declines to address Plaintiff’s state law claims

at this procedural posture for reasons provided below, the Motion is unopposed and

therefore granted as to Sheriff Gautreaux.

        B.      Section 1983 Generally

        The Civil Rights Act of 1964, 42 U.S.C. § 1983, creates a private right of action for

redressing the violation of federal law by those acting under color of state law.38 It

provides:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State ... subjects, or causes to be subjected, any
        citizen of the United States or other person within the jurisdiction thereof to
        the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured....39
“Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights elsewhere conferred.’”40

        To prevail on a § 1983 claim, a plaintiff must prove that a person acting under the

color of state law deprived him of a right secured by the Constitution or laws of the United




36
   Rec. Doc. No. 28, p. 12.
37
   Id.
38
   See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 82 (1984); Middlesex County Sewerage
   Auth. v. Nat’l Sea Clammers Ass'n, 453 U.S. 1, 19 (1981).
39
   42 U.S.C. § 1983.
40
   Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3, (1979));
   accord Graham v. Connor, 490 U.S. 386, 393–94 (1989); City of Oklahoma City v. Tuttle, 471 U.S. 808,
   816 (1985); Jackson v. City of Atlanta, TX, 73 F.3d 60, 63 (5th Cir. 1996), cert. denied, 519 U.S. 818
   (1996); Young v. City of Killeen, 775 F.2d 1349, 1352 (5th Cir. 1985).


67604
        Case 3:20-cv-00595-SDD-SDJ               Document 39        07/20/21 Page 7 of 14




States.41 A § 1983 complainant must support his claim with specific facts demonstrating

a constitutional deprivation and may not simply rely on conclusory allegations.42

        As an initial matter, the parties disagree as to whether the Fourth Amendment or

Eighth Amendment applies. “At one end of the timing spectrum are excessive force claims

arising during the initial arrest or apprehension of a free citizen, which are governed by

the Fourth Amendment…. At the other end of spectrum are excessive force claims arising

during incarceration, after the criminal prosecution is complete. A convicted inmate’s

excessive force claim is governed by the Eighth Amendment.”43

        The Sheriff Defendants argue that, because Plaintiff was a convicted inmate at the

time the force was used, the Eight Amendment applies.44 Plaintiff argues that this is a

unique case because: several of the responding officers were not his prison officials—

they were called in to assist with a situation; Plaintiff was “neither exactly free nor exactly

incarcerated” since he left the facility to work during the day; and the facility was privately

run.45 Plaintiff argues that these facts trigger the Fourth Amendment.

        The Court concludes that the Eighth Amendment applies. Although Plaintiff could

leave the facility to go to work, and during those times, enjoyed more freedom than an

incarcerated person, he was nonetheless detained pursuant to a judgment of conviction.

The context in which the force was used is critical. The force at issue occurred in the

facility and was in response to a prison disturbance. Plaintiff’s ability to exercise freedoms



41
   See Blessing v. Freestone, 520 U.S. 329, 340 (1997); Daniels v. Williams, 474 U.S. 327, 330 (1986);
   Augustine v. Doe, 740 F.2d 322, 324–25 (5th Cir. 1984).
42
   See Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir.1995); Fee v. Herndon, 900 F.2d 804, 807 (5th Cir.
   1990), cert. denied, 498 U.S. 908 (1990); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.1986); Angel
   v. City of Fairfield, 793 F.2d 737, 739 (5th Cir. 1986).
43
   Dawson v. Anderson Cty., Tex., 769 F.3d 326, 328 (5th Cir. 2014) (Haynes, J. concurring).
44
   Rec. Doc. No. 27-1, p. 13.
45
   Rec. Doc. No. 28, p. 3–4.


67604
        Case 3:20-cv-00595-SDD-SDJ               Document 39        07/20/21 Page 8 of 14




at other times does not change the fact that Plaintiff was under the care, custody, and

control of the East Baton Rouge Sheriff, through Louisiana Workforce, LLC.

Hypothetically, had Plaintiff been arrested while out on work-release, that seizure would

be like any other seizure of a free person by the police, and in that case the Fourth

Amendment would apply. But that is not the case here, so the Eighth Amendment

applies.46

        C.      Qualified Immunity

        Public officials are entitled to qualified immunity unless the plaintiff demonstrates

that (1) the defendant violated an actual constitutional or federal statutory right that is

clearly established under existing law, and (2) if so, the defendant's conduct was

objectively unreasonable in light of clearly established law at the time of that conduct.47

Therefore, to survive a motion to dismiss based on qualified immunity, the plaintiff must

allege sufficient facts, which, taken as true, show that the defendant violated his

constitutional rights which were clearly established at the time of the violation. If the court

determines that there was a violation of a right secured by the Constitution, then it must

determine whether the defendant could have reasonably thought his actions were

consistent with the rights they are alleged to have violated.48 The protections afforded by

the qualified immunity defense turn on the “objective legal reasonableness” of the

defendant's conduct examined by reference to clearly established law.49




46
   Jones v. Luzerne Correctional Facility, 2010 WL 3338835 (M.D. Pa. 2010).
47
   Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011); Hart v. Tex. Dep't of Criminal Justice, 106 F. App'x
244, 248 (5th Cir. 2004).
48
   Anderson v. Creighton, 483 U.S. 635, 638, 107 S.Ct. 3034, 3038 (1987).
49
   Id. at 639.


67604
        Case 3:20-cv-00595-SDD-SDJ                Document 39   07/20/21 Page 9 of 14




        D.      Excessive Force

        “In evaluating excessive force claims under the Eighth Amendment, the core

judicial inquiry is whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.”50 Although “‘[t]he focus of this

standard is on the detention facility official’s subjective intent to punish,’ intent is

determined by reference to the well-known Hudson factors—'the extent of injury suffered,

the need for application of force, the relationship between that need and the amount of

force used, the threat reasonably perceived by the responsible officials, and any efforts

made to temper the severity of a forceful response.’”51 “The amount of force used must

be more than de minimis, provided that the use of force is not of a sort repugnant to the

conscience of mankind.”52 “[C]ourts frequently [find] constitutional violations in cases

where a restrained or subdued person is subjected to the use of force.”53

        Plaintiff names all Defendants in the excessive force count.54 Plaintiff failed to

oppose dismissal of his constitutional claims against Gautreaux. For the purposes of this

Ruling, that leaves only Braxton and Hyde as potentially liable for excessive force under

§ 1983.

        The Court will consider the Sheriff Defendants’ allegedly excessive use of force in

two parts: when Braxton maced Plaintiff and when Braxton bent Plaintiff over the metal

railing until he lost consciousness. As to the first part, Plaintiff alleges that he requested

medical attention from Martin, and Martin handcuffed him.55 Plaintiff admits that, while



50
   Cowart v. Erwin, 837 F.3d 444, 452 (5th Cir. 2016).
51
   Id. at 453 (cleaned up).
52
   Id. (cleaned up).
53
   Id. at 454.
54
   Rec. Doc. No. 19, p. 11–12.
55
   Rec. Doc. No. 19, p. 6.


67604
        Case 3:20-cv-00595-SDD-SDJ              Document 39   07/20/21 Page 10 of 14




handcuffed, he began coughing and spitting.56 Plaintiff alleges that Braxton then sprayed

him in the face with mace.57

        The qualified immunity defense has two prongs: whether an official's conduct

violated a constitutional right of the plaintiff; and whether the right was clearly established

at the time of the violation. A court may rely on either prong of the defense in its analysis.58

        Braxton’s actions did not violate Plaintiff’s constitutional rights. According to the

facts as alleged and admitted in Plaintiff’s Opposition, Braxton used the pepper spray in

order to induce Plaintiff to comply with his orders to stop spitting and coughing at people.

Each of the Hudson factors weighs against a finding of excessive force. Plaintiff’s alleged

injuries are mostly derived from the events after the macing; Plaintiff admits that he was

coughing and spitting at people; a brief spray of mace is not disproportionate to the need

to get Plaintiff to comply with orders to stop spitting and coughing; Braxton perceived non-

compliance as well as the threat of exposure to Plaintiff’s bodily fluids; and the duration

of the spray was brief.

        Plaintiff argues that macing someone to force them to stop spitting and coughing

is “fundamentally irrational” because macing someone causes them to spit and cough.59

As such, argues Plaintiff, Baxton’s actions fail the third Hudson factor because the force

used exacerbated the reason the force was necessary.60

        Plaintiff misunderstands the objective of the Hudson inquiry. The purpose of the

Hudson factors is to determine whether the defendant acted with a subjective intent to




56
   Rec. Doc. No. 28, p. 7.
57
   Rec. Doc. No. 19, p. 6
58
   Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).
59
   Rec. Doc. No. 28, p. 9.
60
   Id. at 10.


67604
        Case 3:20-cv-00595-SDD-SDJ             Document 39        07/20/21 Page 11 of 14




punish rather than a good faith intent to restore order in the prison.61 Therefore, the fact

that the mace may have caused Plaintiff to continue to cough and spit is irrelevant

because the spray was used to restore order in the prison and force Plaintiff to stop

coughing and spitting at people. The third Hudson factor focuses on the proportionality

between the force needed and the force used; it does not focus on the effectiveness of

the use of force.

        The use of mace is not forbidden by the United States Constitution,62 and Plaintiff

has not alleged facts from which the Court could conclude that Braxton plausibly sprayed

Plaintiff “maliciously and sadistically to cause harm.”63 The Court finds that, per Plaintiff’s

allegations, up to this point in the encounter, Braxton had not violated Plaintiff’s

constitutional rights. Plaintiff does not allege that Hyde did anything but arrive on the

scene at this point, so Hyde also did not violate Plaintiff’s constitutional rights.

        The second part of the events giving rise to this suit begins with Braxton allegedly

grabbing Plaintiff by the throat while the two stand on a walking ramp.64 Next, “Braxton,

Hyde, and Martin all participated in forcibly pushing [Plaintiff] up against a metal railing as

they placed leg shackles on him.”65 Meanwhile, Braxton allegedly held Plaintiff by the

neck and bent him over the railing face-first, pushing his head down with one hand.66

Plaintiff alleges that he was pinned against the metal railing with his head forced down

until he lost consciousness.67 After Plaintiff lost consciousness and was allegedly

shackled, “[the Sheriff] Defendants lifted [Plaintiff] so that his feet were not touching the


61
   Cowart v. Erwin, 837 F.3d 444, 452 (5th Cir. 2016).
62
   Stone v. Damons, No. 06-61087, 252 F. App'x 581, 582 (5th Cir. 2007).
63
   Cowart v. Erwin, 837 F.3d 444, 452 (5th Cir. 2016).
64
   Rec. Doc. No. 19, p. 7.
65
   Id.
66
   Id.
67
   Id. at 8.


67604
        Case 3:20-cv-00595-SDD-SDJ                Document 39   07/20/21 Page 12 of 14




ground, and then flung him onto the ramp.”68 Plaintiff avers that the video shows that none

of the Sheriff Defendants checked him for a pulse, and they picked him up by “his legs

and arms and carried him off the walking ramp.”69 The question before the Court is

therefore: did Braxton and Hyde violate Plaintiff’s constitutional rights when they engaged

in these behaviors while attempting to shackle Plaintiff’s legs, and if so, were those

constitutional rights clearly established such that a reasonable officer would have known

that what they were doing violated those rights?

        The only allegations as to Hyde are that he pushed Plaintiff up against the railing

while putting leg shackles on him, and that he helped carry Plaintiff off the walking ramp

after he lost consciousness. This is a de minimis use of force that does not amount to a

constitutional violation as it is not “repugnant to the conscience of mankind.”70 Therefore,

under the facts as alleged, Hyde did not violate Plaintiff’s constitutional rights, and the

excessive force claim against him is dismissed.

        The allegations against Braxton are more fleshed-out. However, Plaintiff has failed

to provide sufficient factual allegations and jurisprudential support to allow an inference

that Braxton’s actions violated Plaintiff’s clearly established rights. Plaintiff must point the

Court to authority that would have put Braxton on notice that what he did violated the

law.71 Plaintiff provides an adequate clearly established law analysis as to his Fourth

Amendment claim, however, when the time comes to provide Eighth Amendment

authority, Plaintiff merely describes why Braxton’s actions were unconstitutional in




68
   Id. at 9.
69
   Id. at 10.
70
   Cowart v. Erwin, 837 F.3d 444, 452 (5th Cir. 2016).
71
   Keller v. Fleming, 952 F.3d 216, 225 (5th Cir. 2020).


67604
        Case 3:20-cv-00595-SDD-SDJ                Document 39   07/20/21 Page 13 of 14




narrative form.72 “Plaintiff[’]s narrative argument is of no import of a pre-existing or

precedential case.”73 Plaintiff provides no “binding Supreme Court or Fifth Circuit

precedent to anchor [the Court’s] review of whether a similarly situated officer violated a

constitutional right acting under similar circumstances.”74 Because Plaintiff has failed to

provide the Court with any applicable Eighth Amendment cases, the Court cannot

continue its analysis, and Plaintiff has not defeated Braxton’s qualified immunity

defense.75 Therefore, based solely on Plaintiff’s failure to adequately allege and support

a clearly established right in order to defeat qualified immunity, and without regard to the

substantive viability of Plaintiff’s excessive force claim, Plaintiff’s excessive force claim

against Braxton is dismissed.

        E.      Vicarious Liability

        Sheriff Gautreaux may not be held liable under a vicarious liability theory for the

actions of its employees that violate § 1983. Municipal entities, such as the East Baton

Rouge Sheriff’s Office may only be held liable under Monell and its progeny, and Plaintiff

has waived that claim against Gautreaux.76 As to vicarious liability on the state law claims,

the Court defers ruling on those claims for the reasons provided below.

        F.      State Law Claims

        In addition to his claims under § 1983, Plaintiff also brings claims against all the

Sheriff Defendants under state law.77 Because the Court finds that Plaintiff has failed to

allege facts sufficient to support his federal law claims, the Court will defer consideration



72
   Keller v. Fleming, 952 F.3d 216, 225 (5th Cir. 2020).
73
   Id.
74
   Id.
75
   Id.
76
   Monnell, 436 US 658, 691; Rec. Doc. No. 28, p. 12.
77
   Rec. Doc. No. 19, p. 13–14.


67604
          Case 3:20-cv-00595-SDD-SDJ        Document 39     07/20/21 Page 14 of 14




of these state law claims pending Plaintiff’s ability to establish federal claims based on

the current procedural posture.

III.      CONCLUSION

          The Sheriff Defendants’ Motion to Dismiss78 is granted in part, without prejudice,

and deferred in part. Plaintiff will have 21 days from the date of this Ruling to amend the

First Amended Complaint to cure the deficiencies set forth above. Plaintiff shall also file

a Rule 7(a) Response to the qualified immunity defense asserted by the Sheriff

Defendants. Failure to comply with this deadline will result in a dismissal with prejudice

as to the Sheriff Defendants.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on July 20, 2021.



                                         S
                                        JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




78
     Rec. Doc. No. 27.


67604
